                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


    TONYA CHRISTIAN,                              )
                                                  )
         Plaintiff,                               )
                                                  )        No. 3:19-cv-00133
    v.                                            )        JUDGE RICHARDSON
                                                  )
    SHONDA REYNOLDS-CHRISTIAN, et                 )
    al.,                                          )
                                                  )
         Defendants.                              )

                                             ORDER
         Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 17), recommending that the Motion to Dismiss filed by Arlene Middaugh, Kassie Davis, and

the Court Appointed Special Advocates of Rutherford Country (“CASA”) (collectively,

“Defendants”) (Doc. No. 10) be granted.1 No Objections to the Report and Recommendation have

been filed.

         The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,


1As stated in the Report and Recommendation, CASA is not named as a defendant in this lawsuit;
however, counsel for the two CASA workers, Middaugh and Davis, has appeared on behalf of
CASA as well as the workers, and includes CASA in the arguments made in their Motion to
Dismiss. (Doc. No. 17 at 2 n.1).
Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and relevant portions of the file.

The Report and Recommendation is ADOPTED and APPROVED.

       Accordingly, Defendants’ Motion to Dismiss (Doc. No. 10) is GRANTED, and Plaintiff’s

claims against Defendants Middaugh and Davis are DISMISSED with prejudice.

       IT IS SO ORDERED.


                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




                                                 2
